ORDER
MICHAEL R. IMBRIANI of SOMERVILLE, who was admitted to the bar of this State in 1957, having pleaded guilty to a single count of theft by failure to make required disposition of funds received, in violation of N.J.SA 2C:20-9, and good cause appearing;
It is ORDERED that pursuant to Rule 1:20 — 6(b)(1), MICHAEL R. IMBRIANI is temporarily suspended from the practice of law pending the final resolution of ethics proceedings against him, effective immediately and until the further Order of this Court; and it is further
ORDERED that MICHAEL R. IMBRIANI be restrained and enjoined from practicing law during the period of his suspension; and it is further
*101ORDERED that MICHAEL R. IMBRIANI comply with Administrative Guideline No. 23 of the Office of Attorney Ethics dealing with suspended attorneys.